Wyly, J.
In this case this court issued a mandamus requiring the respondent to grant to relator a suspensive appeal in an injunction suit to prevent the disturbance of the possession of immovable property. The court below, complying with the command of this court, granted a suspensive appeal, fixing the bond at three thousand dollars, the relator already having filed a bond with the amount in blank. Relator now complains that the amount fixed by the judge is excessive, and that a bond of five hundred dollars, sufficient for costs, is all that is required in a case like this where an injunction to prevent the disturbance of the *878possession, of immovable property lias been set aside and the suit dismissed on an exception to the jurisdiction.
It seems to us that a bond of five hundred dollars, which respondr ent concedes will be sufficient to pay costs, will be sufficient for a sus-pensive appeal, the bond given to obtain the injunction being adequate to cover damages resulting from the injunction.
It is therefore ordered that the mandamus herein be made peremptory, requiring the judge of the Superior District Court to grant a sus-pensive appeal to relator on a bond for five hundred dollars with good and sufficient security.